Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 1 of 21

EXHIBIT A
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 2 of 21

(TO PLAINTIFP’S ATTORNEY: P, CIRCLE TYPE OF ACTION INVOLVED:
ORT - MOTOR VEHICLE TORT - CONTRACT -

LE RELIEF - OTHER)

COMMONWEALTH OF MASSACHUSETTS

NORFOLK, ss. SUPERIOR COURT
CIVIL ACTION

no. 20 6857
_Ecenk Ga aS ony Plaineeffts)

Tiger & phe Arises A Treling ne.,

Nanie\ Hansen Duncrtd 2 ke nefendant(s)
Ged Beonte loal\ear

SUMMONS

7 : Wa \leat =~
To the above-named Defendanr: Rk ONO Se o Evie Osterker

You are hereby summoned and required to serve upon . O87 erhers LEC
plainciff’s attorney, whose address is <3 Arlkate Adenur ; Rosen, MA ODIO
an answer co the complaint which is herewith served upon you, within 20 days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken
against you for the relief demanded in the complaint. You are also required to file your answer to the
complaint in the office of the Clerk of this court at Dedham either before service upon the plaintiff's
attorney or within a reasonable time thereafter.

Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim
which you may have against che plaintiff which arises out of the transaction or occurrence that is the
subject matter of the plainciff's claim or you will chereafter be barred from making such claim in any other

 

 

action.
WANES. JUDITH FABRICANT, Esquire °° > BE
day of oe ne , in the year of our Lord cwo thousand and —.—--
AK Clerk.
bn-gtttu CF" cot
NOTES:

1. This summons is issued pursuant to Rules 4 of the Massachusects Rules of Civil Procedure.
2. When more than one defendant is involved, the names of all such defendants should appear in the caption.
Ifa separate summons is used for each such defendant, each should be addressed ro the particular defendant.

F-33
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 3 of 21

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF NORFOLK, ss.
FRANK GANGI TRIAL COURT, SUPERIOR
COURT DEPT.
Plaintiff,
=" Civil Action No. 20 857

TIGER ENTERPRISES & TRADING,
INC., DANIEL HANSEN, DWIGHT
WALKER AND BONNIE WALKER,

Defendants.

 

 

COMPLAINT AND JURY TRIAL DEMAND
Plaintiff, complaining of the defendant alleges:

Na f the Acti

1. This is a suit to redress defendants’ intentional and improper interference
with plaintiffs contracts to broker and/or arbitrage the purchase and resale of aircraft
parts, defendants’ unfair and deceptive business practices and defendants’ libel of
plaintiff. Plaintiff was in the process of acquiring and negotiating to acquire on behalf of
others, aircraft parts from their owner when defendants wrongfully converted the parts,
refused to return the parts to their owner, refused to allow plaintiff to inspect or take
possession of the parts and began denigrating plaintiff. Plaintiff seeks an injunction
requiring defendants to relinquish the parts and/or money damages in excess of
$1,250,000 representing the amounts plaintiff could have made by acting as broker

and/or reseller of the parts and damages for libel.
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 4 of 21

The Parties

2. Plaintiff is an individual residing in Brookline, Massachusetts.

3. Upon information and belief, defendant Tiger Enterprises & Trading, Inc.
("Tiger") is a South Carolina corporation with a principal place of business in Pelzer,
South Carolina.

4. Upon information and belief, defendant Daniel Hansen is Tiger’s Vice
President, an owner of Tiger and a resident of South Carolina.

5. Upon information and belief, defendant Dwight Walker is Tiger’s Chief
Executive Officer, an owner of Tiger and a resident of South Carolina.

6. Upon information and belief, Defendant Bonnie Walker is Tiger's
President, Chief Financial Officer and majority owner, and a resident of South Carolina.

vA Upon information and belief, each of the defendants is engaged in the
business of brokering and buying and selling aircraft parts worldwide, including in the
Commonwealth of Massachusetts.

8. Each of the defendants has solicited business and does solicit business and

engage in persistent courses of conduct in the Commonwealth of Massachusetts,

including soliciting business from plaintiff.

Jurisdiction and Venue

9. This Court has subject matter jurisdiction pursuant to Mass. Gen. Laws ch.
212 §§ 3 and 4 because it is a civil suit for money damages in excess of $25,000 and for
equitable relief, and pursuant to M.G.L. ch. 93A § 11 because it is brought by a person

who engages in the conduct of trade or commerce and who has suffered loss of money as
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 5 of 21

a result of the use or employment by another person who engages in any trade or
commerce of an unfair method of competition or an unfair or deceptive act or practice
declared unlawful by M.G.L. ch. 93A § 2.

10. The Court has personal jurisdiction over defendants pursuant to Mass.
Gen. Laws ch. 223A, § 3(c) because the causes of action arise from defendants’ causing
tortious injury by acts and omissions in the Commonwealth and pursuant to Mass. Gen.
Laws ch. 223A, § 3(d) because the causes of action arise from defendants causing
tortious injury in this Commonwealth by an act or omission outside this Commonwealth
and defendants regularly do or solicit business, or engage in other persistent course of
conduct, or derive substantial revenue from goods used or consumed or services
rendered, in this Commonwealth.

11. ‘Venue is proper in this country pursuant to Mass. Gen. Laws Ann. ch. 223,

§ 8 because plaintiff lives in Norfolk County.

Factu egations P ining to All Causes of Action

12. —_ Plaintiff has a business of brokering and arbitraging purchases and sales of
aircraft components and parts.

13. |ARO-D Enterprises, LLC ("ARO") is a company owned and operated by
Rudy Dixon ("Dixon"). ARO acquires aircraft, airframe components, sub-assemblies,
engines, and engine parts and re-sells same to various third parties.

14. _‘ Plaintiff and Dixon are long-time business associates and friends.
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 6 of 21

15. | Upon information and belief, in 2018 ARO purchased a Hawker 4000
aircraft that was previously owned by the Federal Republic of Nigeria and was located
near Lagos, Nigeria.

16. Upon information and belief, in 2019 Dixon traveled to Nigeria,
disassembled the Hawker 4000 aircraft and arranged with defendants to ship the
aircraft component parts (the “Parts”) to Tiger and for Tiger to store the Parts only.

17. ARO hired Tiger to store the Parts only, not to serve as ARO’s agent in any
manner.

18. ARO specifically rejected defendants’ request that they be permitted to sell
the Parts for ARO on a consignment basis.

19. None of the defendants have any right to any of the Parts.

20. InJune, 2019, Dixon offered plaintiff the opportunity to purchase and/or
broker the sale of whichever of the Parts plaintiff wanted.

21. _‘ Plaintiff informed Dixon that he was prepared to take delivery of certain
Parts sight unseen, but wanted to inspect certain other Parts before contracting for
those.

22. At Dixon’s request, defendants shipped certain Parts to plaintiff.

23. One June 3, 2019 Dixon specifically requested that plaintiff broker the sale
of one the Parts in defendants’ possession, an Auxiliary Power Unit “APU.”

24. AROestimated the value of the APU to be approximately $195,000.

25. _ If plaintiff were to broker or arbitrage the sale of the APU, he would have

earned approximately $92,500.
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 7 of 21

26. Dixon contacted one or more of the defendants and asked them to deliver
additional Parts to plaintiff, and to allow plaintiff to inspect other Parts.

27. Upon learning that ARO intended to hire plaintiff and not Tiger to broker
sales of the Parts, defendants hatched a scheme to hijack plaintiff's opportunities.

28. Defendants fraudulently misrepresented to plaintiff on multiple occasions
that they were the exclusive authorized agents of ARO and had the exclusive rights to
sell the Parts, and that plaintiff should make arrangements to purchase the Parts from
them and not from ARO.

29. On July 15, 2020 Dwight Walker wrote the following in an email he sent to
plaintiff in Massachusetts, with a copy to defendant Daniel Hansen, defendant Bonnie
Walker and others: “I would like to introduce our company and personnel to you in
order for you to engage Tiger in future dialog on the Hawker 4000 and material that is
owned by ARO Enterprise, Rudy Dixon. Rudy and I have worked together for 42 years
and he has enlisted us to handle the logistics, marketing and sales of his aircraft.”

30. The statements in Dwight Walker’s July 15, 2019 email were false and all
of the defendants knew them to be false when made.

31. On July 30, 2019, Dwight Walker wrote the following in an email he sent
to plaintiff in Massachusetts, with a copy to Daniel Hansen: “I am communicating with
you in respect of the Hawker 4000 program that Tiger has been involved in with Mr.
Rudy Dixon since the aircraft became available several years ago. Our 42 year

relationship with the current owner of this aircraft puts Tiger in a trusting relationship
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 8 of 21

together as demonstrated by the material being shipped to Tiger who is now contracted
to manage marketing and sales of assets received.”

32. Thestatements in Dwight Walker's July 30, 2019 email were false and all
of the defendants knew them to be false when made.

33. According to defendants, defendant Daniel Hansen had “overall
responsibility” for ARO’s Parts and therefore is directly responsible for all of defendants’
wrongful actions.

34. Bonnie Walker and Daniel Hansen knew of, approved and otherwise
fostered defendants’ false statements.

35. In October 2019, ARO authorized plaintiff to take possession of all of the
Parts.

36. Plaintiff verified with Dixon that defendants’ representations to plaintiff
concerning their rights were false.

37. When plaintiff confronted defendants about their false statements, they
repeated them and falsely insisted they had rights to the Parts.

38. Plaintiff refused to contract with any of the defendants to purchase the
Parts.

39. Because plaintiff refused contract with them to purchase the Parts,
defendants to refused to ship any more Parts to plaintiff and refused to allow plaintiff to

inspect the Parts.
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 9 of 21

40. Despite repeated efforts by plaintiff and Dixon to persuade, demand,
cajole and otherwise try to get defendants to ship Parts and allow access, defendants
continue to refuse to ship Parts or allow plaintiff to inspect the Parts to this day.

41. Defendants sold certain of the Parts to third parties.

42. Defendants wrongfully converted certain of the Parts that were the subject
of plaintiff's agreement with ARO, and wrongfully sold those Parts to others.

43. If plaintiff had been able to broker or arbitrage the sale of all the
remaining Parts in 2019, his net earnings would have been approximately $1,250,000.

44. If plaintiff were to receive the Parts now, he would earn $1,000,000,
$250,000 less than he would have earned had he received the Parts in 2019, because of

changes in the market for the Parts.

First Cause of Action — Intention: terference with

45. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
through 44.

46. Plaintiff formed contracts with ARO to broker and/or arbitrage the sale of
the Parts.

47. Defendants knew of the contracts between the plaintiff and ARO.

48. Defendants unlawfully and improperly interfered with the performance of
the contracts by refusing to turn over and refusing to allow inspection of the Parts.

49. Defendants’ actions in preventing plaintiff and ARO from performing their

contracts were improper in motive and means.
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 10 of 21

50. Asa result of defendants’ wrongdoing, plaintiff lost the benefit of its
contracts with ARO and the fees, compensation and profit he would have earned in the
total amount of $1,250,000.

51. If not enjoined by this Court, defendants will continue their wrongful

interference with plaintiffs contracts.

Second Cause of Action - Intentional Interference with Prospective Contract

52. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
through 44.

53. Plaintiff bad prospective contracts with ARO to broker and arbitrage the
sale of all of the Parts.

54. Defendants knew of the prospective contracts between plaintiff and ARO.

55. Defendants unlawfully and improperly interfered with the performance of
the prospective contracts by refusing to turn over and refusing to allow inspection of the
Parts.

56. Asa result of defendants’ interference, plaintiff has suffered damages in
the amount of not less than $1,250,000.

57. If not enjoined by this Court, defendants will continue their wrongful

interference.

Third 20 ion — Unfai de Practi
58. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1

through 57.
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 11 of 21

59. Defendants engaged in unfair trade practices in violation of M.G.L. ch.
g3A § 2.

60. Plaintiff is a person who engages in the conduct of any trade or commerce
and who has suffered loss as a result of the use or employment by defendants, other
persons who engage in any trade or commerce, of an unfair or deceptive act or practice.

61. Asaresult of defendants’ unfair trade practices, plaintiff has suffered
damages in the amount of not less than $1,250,000.

62. If not enjoined by this Court, defendants will continue their unfair trade

practices.

Fourth Cause of Action — Libel

63. Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
through 44.

64. Increasingly desperate, defendants have taken to falsely attacking plaintiff
personally and in his business.

65. Ina letter addressed to attorney Wes Few, dated August 20, 2020, Dwight
Walker wrote: “It is only through the injection of Frank Gangi into this program and his
tactics that created the narrative from Rudy [Dixon] about trust.”

66. Oneor more of the defendants distributed the letter to Dixon and others.

67. Dwight Walker’s written statement to Wes Few and others was false,
implied undisclosed facts regarding plaintiff's “tactics”, and disparaged plaintiff in the
conduct of his business.

68. Dwight Walker's written statement to Wes Few and others was libelous.
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 12 of 21

69. Upon information and belief, defendants Bonnie Walker and Daniel
Hansen knew of and approved Dwight Walker's libelous statement before Dwight
Walker sent the letter to Wes Few, and one or more of the defendants distributed the

Jetter to Dixon and others.

Demand For Relief

WHEREFORE, Plaintiff demands:
{. That Defendants be required to immediately deliver all Hawker 4000 aircraft parts in
their possession to plaintiff;

II. That Defendants be required immediately to deliver to plaintiff, any and all inventories,
listings and/or other documents identifying any of the Parts, along with all receipts,
invoices, bills of sale or other documents identifying any and all Parts sold or disposed
by any of the defendants and/or the prices for which those Parts were sold;

IIE. That Defendants be required to cease their disparagement of plaintiff;

IV. That Defendants be required to pay to Plaintiff money damages in excess of $1,250,000
the exact amount to be determined at trial together with interest thereon;

V.That Defendants be required to pay to Plaintiff treble or double damages;

VI.That Defendants be required to pay nominal damages;
VII.That Defendants be required to pay Plaintiff's attorneys’ fees;
VIII. That Defendants be ordered to pay the costs of this action; and
IX.That the Court award Plaintiff such other and further relief as may be just and proper.

10
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 13 of 21

Jury Demand
Plaintiff demands trial by jury on all issues so triable.

Dated: Boston, Massachusetts
September 10, 2020

 

OSTERBERG LLC

we ) =~
By: oa ~ CK ~ q&
Eric C. Osterberg SGse
83 Atlantic Avenue

Boston, MA 02110
Phone: (617) 294-6542

eosterberg @osterbergile.com
Attorney for Plaintiff Frank Gangi

11
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 14 of 21

COMMONWEALTH OF MASSACHUSETTS

NORFOLK, SS SUPERIOR COURT
CIVIL ACTION NO.: 2082-00857

FRANK GANGI
Plaintiff,

Vv.

TIGER ENTERPRISES & TRADING, INC.,
DANIEL HANSEN, DWIGHT WALKER,
and BONNIE WALKER

Defendants.

ee ee Ne ee ee ae eae ee

DEFENDANTS’ EMERGENCY MOTION FOR AN EXTENSION TO
ANSWER OR OTHERWISE RESPOND TO THE PLAINTIFF’S COMPLAINT

Defendants, who are all domiciled in South Carolina, hereby request a brief extension of
time to answer or otherwise respond to the Plaintiff's Complaint to Friday, October 9, 2020.
This emergency request seeks eight (8) additional days beyond the 20 day response period set
forth in Mass. R. Civ. P. 12(a)(1) for the Defendants, Tiger Enterprises & Trading, Inc. Daniel
Hansen, and Bonnie Walker, who were served on September 11, 2020; and, an additional four
(4) days on behalf of Dwight Walker, who was served on September 15, 2020. This motion is
filed on an emergency basis to avoid entry of a clerk’s default and because Plaintiff s counsel
has refused to grant the requested extensions.

As grounds therefore, below signed counsel states that there are no pending motions or
requests for temporary or preliminary relief in this matter. Plaintiff will not be materially
prejudiced in any way if the court grants the requested extension while Defendants’ counsel,
retained this morning, will be forced to file Answers without first having a meaningful

opportunity to discuss with his clients the factual allegations and without also being afforded a

{€2141588,1}
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 15 of 21

meaningful opportunity to review all relevant documentary evidence. Below signed counsel also
requires a few days to familiar himself with pleadings and discovery in a pending South Carolina
civil action in which the plaintiff is a party and which arises from substantially the same set of
operative facts.

Wherefore, Defendants hereby request a brief extension of time to answer or otherwise

respond to the Plaintiff's Complaint to Friday, October 9, 2020.

Respectfully the Defendants,

TIGER ENTERPRISES & TRADING, INC.,
DANIEL HANSEN, DWIGHT WALKER, and
BONNIE WALKER

  

By their Attomey,—

/s/ Kevin C.
Kevin C. Cain 6550055)
SULLOW ¢ HOLLIS P.L.L.C.
50 Cabot Street — Suite 204
Needham, MA 02494

Direct: (781) 320-5441

Fax: (781) 320-5444

Email: KCain@sulloway.com

{C2141588.1}
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 16 of 21

CERTIFICATE OF SERVICE

I, hereby certify that on this 1* day of October, 2020, I filed in person with the Clerk of
the Court the foregoing: Defendants’ Motion for an Extension of Time to File Answer to
Plaintiff’s Complaint and paper copy will be sent to all counsel of record below:

Eric C. Osterberg, Esq.
83 Atlantic Avenue
Boston, MA 02110

/s/ Kevin C. Cain
Kevin C. Cain, BBO#550055

{€214158B.1 } 3
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 17 of 21

COMMONWEALTH OF MASSACHUSETTS

NORFOLK, SS

FRANK GANGI
Plaintiff,

Vv.

TIGER ENTERPRISES & TRADING, INC.,
DANIEL HANSEN, DWIGHT WALKER,
and BONNIE WALKER

Defendants.

SUPERIOR COURT
CIVIL ACTION NO.: 20-0857

New Nee? Nee Nee ae ee ee LY’ Ce ae Le

NOTICE OF APPEARANCE

Please enter my appearance on behalf of the Defendants, TIGER ENTERPRISES &
TRADING, INC., DANIEL HANSEN, DWIGHT WALKER, and BONNIE WALKER.

{C2141546,1}

The Defendants,
TIGER ENTERPRISES & TRADING, INC., DANIEL

HANSEN, DWIGHT WALKER, and BONNIE

WALKER
Pe ge

    
   

   

By Their Attorneys,

 
   
  

/s/ Kevin C. Cain
Kevin C. Cain (#4
SULLOWAY & HOLLIS P.L.L.C.
50 Cabot Street — Suite 204
Needham, MA 02494

Direct: (781) 320-5441

Fax: (781) 320-5444

Email: KCain@sulloway.com
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 18 of 21

CERTIFICATE OF SERVICE

 

I, hereby certify that on this 1 day of October, 2020, I filed in person with the Clerk of the Court

the foregoing: Notice of Appearance and paper copy will be sent to all counsel of record below:

Eric C. Osterberg, Esq.
83 Atlantic Avenue a
Boston, MA 02110 S

  

/s/ Kevin C. in

Kevin C. Cain, BBO#539055

{c2141546,1}
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 19 of 21

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF NORFOLK, ss.
FRANK GANGI TRIAL COURT, SUPERIOR
COURT DEPT.
Plaintiff,
Vv. Civil Action No. 20-0857

TIGER ENTERPRISES & TRADING,
INC., DANIEL HANSEN, DWIGHT
WALKER AND BONNIE WALKER,

 

Defendants.

 

PLAINTIFF’S OPPOSITION TO DEFENDANTS’ EMERGENCY MOTION FOR
AN EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO
PLAINTIFF’S COMPLAINT

Plaintiffs opposition has nothing to do with defense counsel or the predicament
in which he has been placed. Of course defense counsel should have adequate time to
investigate and formulate a response to the complaint. The problem is with the
defendants. They are holding hostage, aircraft parts that are the subject of plaintiffs
contract with the owner of those parts (which is the basis for plaintiffs tortious
interference claim), and demanding ransom. Delay suits defendants, because they are in
possession, and hurts plaintiff. Therefore plaintiff cannot agree to any delay.

Moreover, defendants manufactured counsel’s predicament. Defendants’ South
Carolina counsel sought and was refused the very extension Massachusetts counsel now
seeks. Plaintiff refused because defendants would not release even an inconsequential

number of the captive aircraft parts. Defendants are no strangers to litigation, so they
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 20 of 21

waited until the eleventh hour to retain counsel knowing that the Court likely would
grant an extension to a newly retained attorney with inadequate time to prepare.

This is how shrewd litigants manufacture purported incivility among members of
the Bar. Defendants’ place counsel in an untenable position, defense counsel reasonably
seeks relief from a fellow member of the Bar, and the refusal by plaintiff's counsel seems
uncivil on its face when in fact it is only resistance to defendants’ abuse.

Dated: Boston, Massachusetts
October 2, 2020

Respectfully submitted,

OSTERBERG LLC

Se OE
Eric C. Osterberg (BBO#624944)
83 Atlantic Avenue

Boston, MA 02110

Phone: (617) 294-6542
eosterberg@osterbergllc.com

 
Case 1:20-cv-11835 Document 1-2 Filed 10/09/20 Page 21 of 21

Certificate of Service

I certify that I served a served a copy of the foregoing on defense counsel Kevin Cain of
Sulloway & Hollis by email addressed to kcain@sulloway.com and

mbresilla@sulloway.com on October 2, 2020.
Kae Oe

Eric Osterberg

 
